Matter of Flakes v Jones (2020 NY Slip Op 02424)





Matter of Flakes v Jones


2020 NY Slip Op 02424


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


387 CAF 18-01918

[*1]IN THE MATTER OF CURTIS FLAKES, PETITIONER-RESPONDENT,
vSCHUMON JONES, RESPONDENT-APPELLANT.


ELIZABETH CIAMBRONE, BUFFALO, FOR RESPONDENT-APPELLANT. 
STEINER & BLOTNIK, BUFFALO (MICHAEL M. BLOTNIK OF COUNSEL), FOR PETITIONER-RESPONDENT. 
JOSEPH J. SCINTA, JR., ORCHARD PARK, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered August 23, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that the parties shall have joint custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court